SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to Section.240-14a-12 FRANKLIN TEMPLETON LIMITED DURATION INCOME FUND (Name of Registrant as Specified in its Charter) FRANKLIN TEMPLETON LIMITED DURATION INCOME FUND (Name of Person(s) Filing Proxy Statement) Payment of Filing Fee (Check the appropriate box): [X] No fee required [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary material. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: [GRAPHIC OMITTED] FRANKLIN TEMPLETON LIMITED DURATION INCOME TRUST NOTICE OF 2’ MEETING This Notice of Meeting supersedes the Notice of Meeting that was included with the proxy statement for the 2011 Annual Shareholders’ Meeting (the “Meeting”) of Franklin Templeton Limited Duration Income Trust (the “Fund”). The Meeting will be held at the Fund’s offices, One Franklin Parkway, San Mateo, California 94403, on Thursday, September 22, 2011, at 2:00 p.m., Pacific time. During the Meeting, shareholders of the Fund will vote on the following Proposal: · The election of Sam Ginn, Rupert H. Johnson, Jr., and Larry D. Thompson, as Trustees of the Fund, to hold office for the terms specified. The Board of Trustees has fixed July 20, 2011, as the record date for the determination of shareholders entitled to vote at the Meeting. By Order of the Board of Trustees, /s/ Karen L. Skidmore Karen L. Skidmore Vice President and Secretary San Mateo, California Dated: August 22, 2011 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL SHAREHOLDERS’ MEETING TO BE HELD ON SEPTEMBER 22, 2011. The Fund’s Notice of 2011 Annual Shareholders’ Meeting, Proxy Statement and form of Proxy are available on the Internet at www.proxyonline.us/docs /ftf2011 . The form of Proxy on the Internet site cannot be used to cast your vote. Please sign and promptly return your proxy card in the self-addressed envelope regardless of the number of shares you own.
